Citation Nr: 1210888	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, other than hypertension.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to March 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects that the Veteran perfected an appeal for a claim of entitlement to service connection for a disability manifested by insomnia.  The RO granted service connection for dyssomnia in a March 2011 rating decision.  Such action by the RO is considered a complete grant of the benefit sought.  As such, the Board no longer has jurisdiction over the matter and it will not be discussed in the decision below.

In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a skin disability.  His service treatment records show that between 1988 and 2006, he was treated for a skin condition that was variously diagnosed as dysplatic nevus, seborrheic keratosis, and/or actinic keratosis.  Post-service treatment records also show that the Veteran has been diagnosed with, and treated for, actinic keratosis, solar elastosis, onychomycosis, and seborrheic keratosis.  The record reflects that the Veteran was afforded a VA examination for his skin in November 2007.  The examiner indicated that there was no diagnosis because there was no pathology on examination.  He did not provide an opinion as to the etiology of the Veteran's skin disability.

The Board notes that is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328  (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran submitted evidence before and after his VA examination demonstrating current diagnoses of actinic keratosis, solar elastosis, onychomycosis, and seborrheic keratosis.  See Brokowski v. Shinseki, 23 Vet App 79  (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  As such, the evidentiary requirement of demonstrating a current diagnosis has been satisfied. 3 8 U.S.C.A. § 1131; McLain, 21 Vet. App. at 321.

Therefore, the Board finds that the November 2011 VA examination is inadequate because the VA examiner did not take into account that the Veteran, in fact, had a current skin disability and because he failed to provide an opinion as to the etiology of such condition.  Accordingly, because the evidence of record shows in-service and current skin conditions, the Board finds that the claim must be remanded for a new VA examination and clinical opinion as to the nature and etiology of the Veteran's current skin disability.

The Veteran also asserts that service connection is warranted for a cardiovascular disability that is manifested by cardiac arrhythmia and an abnormal EKG.  The Veteran's service treatment records show that on several occasions he complained of heart palpitations and was assessed as having an abnormal EKG in June 1997, July 1997 and a borderline echocardiogram (EKG) in September 2002 and July 2004.  

With respect to a current disability, the examiner from the Veteran's November 2007 VA examination report indicated that there was "no diagnosis as there is no pathology on today's examination."  However, although the examiner indicated that the "12 lead static electrocardiogram was normal," a review of the actual the EKG report shows that the interpreter reported that there was a "left atrial abnormality, non specific ST-T abnormality (elevation) unconfirmed report."  There is no evidence that the VA examiner reconciled his finding that the Veteran's EKG was normal with the contradictory findings documented on the actual EKG report that there were abnormalities.  Therefore, the Board finds that the November 2007 examination is inadequate and that a new VA examination and clinical opinion is necessary to determine the nature and etiology of the Veteran's current cardiovascular condition.

In a January 11, 2012 email, the Veteran stated that he had been evaluated by a cardiologist at Portsmouth Naval Medical Center, who had ordered a two week holter EKG evaluation and an echocardiogram, but that such tests were still pending due to hospital scheduling backups.  Thus, because VA has been put on notice that there are potential federal government records available, such records should be requested until a negative response is received.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his skin and cardiovascular disabilities since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including from the Portsmouth Naval Medical Center and any other pertinent military or VA medical facility.  Any negative response should be noted. 

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current skin disability.  The claims folder and a copy of this remand must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  If the Veteran expressly declines to undergo any necessary testing, his refusal should be noted in the examination report.  All current skin disabilities should be identified. 

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed skin disability is related to any incident of his service, to include the documented in-service diagnoses of dysplatic nevus, seborrheic keratosis, and/or actinic keratosis.  

If no active skin pathology (e.g., keratosis) is found at the time of examination, the examiner, when rendering his/her opinion's opinion, should still consider it to be a fact that the Veteran has a current skin disability (i.e., actinic keratosis, solar elastosis, onychomycosis, and seborrheic keratosis).  The examiner should also consider the Veteran's lay statements when rendering the opinion.

If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

3.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current cardiovascular disability, other than hypertension.  The claims folder must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  If the Veteran expressly declines to undergo any necessary testing, his refusal should be noted in the examination report.  All current cardiovascular disabilities should be identified. 

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed cardiovascular disability is related to any incident of his service, to include the documented in-service complaints of heart palpitations and findings reported on the 1997, 2002, and 2004 EKGs.  The examiner should also consider the Veteran's lay statements when rendering the opinion.

If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


